 316DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any way interfere with,restrain,or coerce employees in theexercise of the rights guaranteed under the National Labor Relations Act, asamended.AUBURN RUBBER COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board's Regional Office, 1015Tijeras Street NW., Albuquerque,New Mexico,Telephone No. 247-0311,Extension2520.The Babcock&Wilcox CompanyandLocal 901, InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths,Forgers and Helpers, AFL-CIO, Petitioner.Case No. 10-UC-3.December 23,1965DECISION AND ORDERUpon a petition duly filed under Section 9 (b) of the National LaborRelations Act, as amended, a hearing was held before a Hearing Officerof the National Labor Relations Board. The Hearing Officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirlned.Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.This proceeding involves the Brunswick, Georgia., plant of theEmployer, where it is engaged in the manufacture of boilers andrelated products.Since March 17, 1958, the Petitioner has been thecertified bargaining representative of the following unit:All production and maintenance employees at the Employer'sBrunswick, Georgia, plant, including storeroom employees and toolattendants, and excluding office clerical employees, guards, leadmen,and supervisors as defined in the Act.On June 22, 1965, the Petitioner filed a petition seeking clarificationof the above unit to include the "planning and sequence men." TheEmployer's title for this job is "estimator planner."The Petitionercontends that the work performed by the estimator planners is thesame as that done by layout men who are included in the unit.Prior to January 1964, the work of the layout men, who are includedin the bargaining unit, consisted of receiving and sorting billing mate-156 NLRB No. 21. PAINTERS LOCAL UNION NO. 720, ETC.317rials,drawings, and material requisition cards according to job clas-sifications; in addition, the layout men made templets for the use ofthe operators and, from the materials which they received and sorted,calculated and physically marked with a beam press or punch press thepoints on the structural steel that were to be drilled. In January 1964,two layout men were assigned to the newly created job of sequenceman. In September 1964, two more layout men were so assigned andthe job title was changed to estimator planner.The estimator plan-ners handle the same materials as did-and to some extent still do-the layout men, with the difference that estimator planners do not pre-pare templets for the operators nor do they mark the holes in thestructural steel; instead they prepare a tape on an adding machinewhich tells the operator where to punch the holes in the structuralsteel.In addition, the estimator planners prepare inventory lists ofmaterials received at the plant to be used in connection with the ship-ping of finished goods and are now involved in a companywide indus-trial engineering planning program which is attempting to improvework methods, job performance, and to lowering of costs. .As compared with the work performed by the layout men, whichis closely connected with that of the other employees in the bargain-ing unit, the work of the estimator planners is almost entirely clericalwith no interchange and virtually no contact with the unit employees.In addition, there are these differences : estimator planners are salariedand paid twice each month, layout men, and other unit employees,are hourly paid on a weekly basis; estimators planners work differenthours, have different medical benefits, have different plant supervi-sion, and for accounting purposes are completely separate from theunit employees.In view of the foregoing, and upon the entire record, we find thatthe petition for clarification is not the appropriate procedure forresolving the issue raised in this proceeding.Accordingly, we shalldismiss the petition.[The Board denied the petition to amend and clarify certification.]Painters Local Union No.720, Brotherhood of Painters,Decora-tors and Paperhangers of America,AFL-CIOand J.M. MillerDecorating Company.Case No. 19-CC-262.December 23, 1965DECISION AND ORDEROn July 26,1965, Trial Examiner Louis S. Penfield issued his Deci-sion in the above-entitled proceeding, finding that Respondent had156 NLRB No. 32.